                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 LG ENERGY SOLUTION, LTD. and
 TORAY INDUSTRIES, INC.,

                Plaintiffs,
                                                         Civil Action No. 19-1805-CFC
        v.
                                                         JURY TRIAL DEMANDED
 SK INNOVATION CO., LTD. and SK
 BATTERY AMERICA, INC.,

                Defendants.


             LG ENERGY SOLUTION, LTD. AND TORAY INDUSTRIES, INC.’S
                AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs LG Energy Solution, Ltd. (“LGES”) and Toray Industries, Inc. (“Toray”)

(collectively, “Plaintiffs”), hereby amend their claim of relief from Defendants SK Innovation

Co., Ltd. (“SKI”) and SK Battery America, Inc. (“SKBA”) (collectively, “Defendants”), by their

attorneys, and allege as follows:

                              THE NATURE OF THE ACTION

       1.      This is an action for infringement of United States Patent Nos. 7,662,517 (“the

’517 patent”), 7,638,241 (“the ’241 patent”), 7,709,152 (“the ’152 patent”), 7,771,877 (“the ’877

patent”), and U.S. Patent No. 8,012,626 (“the ’626 patent”) (collectively, the “Asserted Patents”)

under the Patent Laws of the United States, 35 U.S.C. § 100 et seq., relating to Defendants’

lithium ion battery cells, battery modules, battery packs, and components thereof, including

composite porous separators and cathode active material, as well as products containing the

same, including but not limited to an exemplary SKI battery labeled “E600,”

“S66008CVPBL01595” used in the 2019 Kia Niro EV (the “Accused Products”).



                                                1
                                         THE PARTIES

       2.      LGES is a corporation organized under the laws of South Korea, having a

principal place of business at 108 Yeoui-daero, Yeongdeungpo-gu, Seoul 07335, South Korea.

       3.      Toray is a corporation organized under the laws of Japan with its principal place

of business at Nihonbashi Mitsui Tower 1-1, Nihonbashi-Muromachi 2-chome, Chuo-ku Tokyo,

Japan. Toray is a global leader in the integrated chemical industry.

       4.      On information and belief, SKI is a South Korean company having a principal

place of business at SK Building, 26 Jong-ro, Jongno-gu 03188, Seoul, South Korea.

       5.      On information and belief, SKBA is a wholly-owned subsidiary of SKI and is a

corporation organized under the laws of Delaware with a principal place of business at 201 17th

Street NW, Suite 1700, Atlanta, GA 30363.

                                JURISDICTION AND VENUE

       6.      This action for patent infringement arises under the laws of the United States,

Title 35 of the United States Code, 35 U.S.C. § 100, et seq., including 35 U.S.C. §§ 271, 281-

285. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

and 1338.

       7.      This Court has personal jurisdiction over Defendants because, inter alia, SKBA

and SKI have committed acts of patent infringement and/or contributed to or induced acts of

patent infringement by others in this District and continue to do so. SKI regularly does business

or solicits business, engages in other persistent courses of conduct, and/or derives substantial

revenue from products and/or services provided to individuals in this District. Upon information

and belief, SKI has purposefully and voluntarily imported infringing devices into the United


                                                 2
States, or contributed to the importation of infringing devices, with the knowledge and

expectation that the same will end up in, and be marketed, sold, and purchased in, Delaware.

SKI has also purposefully placed or contributed to the placement of its infringing products into

the stream of commerce of this District and has availed itself of the benefits of the market in this

District.

        8.     Moreover, SKBA, a wholly-owned subsidiary of SKI, is a Delaware corporation

with a registered office in Delaware. SKBA has designated the Corporation Trust Company,

1209 Orange Street, Corporation Trust Center, New Castle County, Wilmington, Delaware

19801 as SKBA’s Registered Agent in the state of Delaware for service of process. SKBA has

been conducting and/or is presently conducting business in this District on a regular basis.

        9.     SKI is further subject to personal jurisdiction because, upon information and

belief, SKI organized SKBA as a wholly-owned, and wholly-controlled, subsidiary in the state of

Delaware.

        10.    This Court has specific jurisdiction over Defendants because Defendants possess

the requisite “minimum contacts” within this forum, including but not limited to the sale of

products used in Delaware in furtherance of the acts giving rise to this litigation.

        11.    SKI has also previously elected to avail itself to the benefits of litigating its patent

disputes in the District of Delaware. See, e.g., SK Innovation Co., LTD. v. LG Chem, LTD, et al.,

C.A. No. 19-1637, and SK Innovation Co., LTD. v. LG Chem, LTD, et al., C.A. No. 19-1638.

        12.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400.

                                    THE PATENTS-IN-SUIT

        13.    On February 16, 2010, United States Patent No. 7,662,517 (“the ’517 patent”),

entitled “Organic/Inorganic Composite Microporous Membrane and Electrochemical Device

Prepared Thereby,” was duly and legally issued by the United States Patent and Trademark
                                                  3
Office from U.S. Patent Application Serial No. 11/721,259, which was filed on June 8, 2007, and

claims priority to Korean patent applications KR 10-2004-0110400 and KR 10-2004-0110402,

both filed on December 22, 2004. A true and correct copy of the ’517 patent is attached to this

Complaint as Exhibit A.

        14.     At the time of issuance, LG Chem, Ltd. (“LGC”) was the owner, by valid

assignment, of the entire right, title, and interest in and to the ’517 patent. Prior to issuance, the

inventors of the ’517 patent assigned all right, title, and interest in U.S. Patent Application Serial

No. 11/721,259 to LGC. This assignment is recorded at the United States Patent and Trademark

Office (“USPTO”) at Reel/Frame 019423/0111. In April 2017, LGC executed a deed of

assignment through which it conveyed certain rights to—and received certain rights from—

Toray. In December 2020, as part of a corporate reorganization, LGC transferred its rights in the

’517 patent to LGES upon its creation, and, thereafter, filed a confirmatory assignment with the

USPTO on December 17, 2020, recorded at the USPTO at Reel/Frame 054684/0724. LGES is

currently the co-owner of the ’517 patent, with Toray. The ’517 patent is valid, enforceable, and

is currently in full force and effect.

        15.     On December 29, 2009, United States Patent No. 7,638,241 (“the ’241 patent”),

entitled “Organic/Inorganic Composite Separator Having Morphology Gradient, Manufacturing

Method Thereof and Electrochemical Device Containing the Same,” was duly and legally issued

by the United States Patent and Trademark Office from U.S. Patent Application Serial No.

11/997,948, which was filed on February 5, 2008, and claims priority to Korean patent

application KR 10-2005-0118315 filed on December 6, 2005. A true and correct copy of the

’241 patent is attached to this Complaint as Exhibit B.




                                                   4
        16.    At the time of issuance, LGC was the owner, by valid assignment, of the entire

right, title, and interest in and to the ’241 patent. Prior to issuance, the inventors of the ’241

patent assigned all right, title, and interest in U.S. Patent Application Serial No. 11/997,948 to

LGC. This assignment is recorded at the USPTO at Reel/Frame 020465/0308. In April 2017,

LGC executed a deed of assignment through which it conveyed certain rights to—and received

certain rights from—Toray. In December 2020, as part of a corporate reorganization, LGC

transferred its rights to the ’241 patent to LGES, upon its creation, and, thereafter, filed a

confirmatory assignment with the USPTO on December 17, 2020, recorded at the USPTO at

Reel/Frame 054684/0724. LGES is currently the co-owner of the ’241 patent, with Toray. The

’241 patent is valid, enforceable, and is currently in full force and effect.

       17.     On May 4, 2010, United States Patent No. 7,709,152 (“the ’152 patent”), entitled

“Organic/Inorganic Composite Separator Having Porous Active Coating Layer and

Electrochemical Device Containing the Same,” was duly and legally issued by the United States

Patent and Trademark Office from U.S. Patent Application Serial No. 12/158,934, which was

filed on June 23, 2008, and claims priority to Korean patent application KR 10-2007-0011818

filed on February 5, 2007. A true and correct copy of the ’152 patent is attached to this

Complaint as Exhibit C.

       18.     At the time of issuance, LGC was the owner, by valid assignment, of the entire

right, title, and interest in and to the ’152 patent. Prior to issuance, the inventors of the ’152

patent assigned all right, title, and interest in U.S. Patent Application Serial No. 12/158,934.

This assignment is recorded at the USPTO at Reel/Frame 021257/0011. In April 2017, LGC

executed a deed of assignment through which it conveyed certain rights to—and received certain

rights from—Toray. In December 2020, as part of a corporate reorganization, LGC transferred



                                                   5
its rights to the ’152 patent to LGES, upon its creation, and, thereafter, filed a confirmatory

assignment with the USPTO on December 17, 2020, recorded at the USPTO at Reel/Frame

054684/0724. LGES is currently the co-owner of the ’152 patent, with Toray. The ’152 patent

is valid, enforceable, and is currently in full force and effect.

        19.     U.S. Patent No. 7,771,877 (“the ’877 patent”) is entitled “Electrode Active

Material Powder with Size Dependent Composition and Method To Prepare the Same” and duly

and legally issued on August 10, 2010. The ’877 patent issued from U.S. Patent Application

Serial No. 10/584,992, and claims priority to U.S. Patent Application Serial No. 60/533,225 filed

on December 31, 2003. A true and correct copy of the ’877 patent is attached to this Complaint

as Exhibit D.

        20.     At the time of issuance, LGC was the owner of the entire right, title, and interest

in and to the ’877 patent. Prior to issuance, the inventors of the ’877 patent assigned all right,

title, and interest in U.S. Patent Application Serial No. 10/584,992 to LGC. This assignment is

recorded at the USPTO at Reel/Frame 018042/0077. In December 2020, as part of a corporate

reorganization, LGC transferred its rights to the ’877 patent to LGES, upon its creation, and,

thereafter, filed a confirmatory assignment with the USPTO on December 17, 2020, recorded at

the USPTO at Reel/Frame 054684/0759. The ’877 patent is valid, enforceable, and is currently

in full force and effect.

        21.     U.S. Patent No. 8,012,626 (“the ’626 patent”) is entitled “Electrode Active

Material Powder with Size Dependent Composition and Method to Prepare the Same” and duly

and legally issued on September 6, 2011. The ’626 patent issued from U.S. Patent Application

Serial No. 12/827,585 and claims priority to application Serial No. 10/584,992, filed on

December 30, 2004. The ’626 patent also claims priority to U.S. Provisional Application No.



                                                   6
60/533,225, filed on December 31, 2003. A true and correct copy of the ’626 patent is attached

to this Complaint as Exhibit E.

        22.     At the time of issuance, LGC was the owner of the entire right, title, and interest

in and to the ’626 patent. Prior to issuance, the inventors of the ’626 patent assigned all right,

title, and interest in U.S. Patent Application Serial No. 10/584,992 to LGC. This assignment is

recorded at the USPTO at Reel/Frame 018042/0077. In December 2020, as part of a corporate

reorganization, LGC transferred its rights to the ’626 patent to LGES, upon its creation, and,

thereafter, filed a confirmatory assignment with the USPTO on December 17, 2020, recorded at

the USPTO at Reel/Frame 054684/0759. The ’626 patent is valid, enforceable, and is currently

in full force and effect.

                                         BACKGROUND

        23.     For roughly 70 years since its founding in 1947, LGC has established itself as one

of the most respected chemical companies in the world, relentlessly pursuing the enhancement of

the quality of life through continuous technological development and breakthrough innovations.

More recently, LGC has been known as one of the world’s largest and most innovative producers

of lithium-ion batteries.

        24.     In December 2020, LGC reorganized and launched LGES as its wholly-owned

subsidiary to take over LGC’s battery business. Specifically, LGES became responsible for

LGC’s business functions relating to lithium-ion batteries, battery cells, battery modules, battery

packs, the components thereof, and the processes therefor. As part of the reorganization, LGC

transferred its rights to the Asserted Patents to LGES upon its creation.

        25.     Lithium-ion batteries have become an omnipresent fixture of modern life,

powering nearly every mobile phone on the planet, providing municipal power grids with a

reliable source of long duration grid storage, and ever-increasing proliferation in motor vehicles.
                                                  7
LGES’s lithium-ion batteries are widely recognized as being among the most compact,

lightweight, efficient, and safe. Not surprisingly, LGES owns numerous intellectual property

rights covering chemical, mechanical, and electrical technologies, and much more, relating to

lithium-ion battery technology.

       26.     Among LGES’s numerous lithium-ion battery innovations is its patented Safety

Reinforced Separator (“SRS”) technology. A critical component of the battery system, referred

to as a separator, allows ion flow through the separator while safely enabling the exchange of

lithium ions from one side of the battery to the other:




LGES’s SRS technology offers superior safety through the improvement of the mechanical

strength and heat resistance of batteries by applying a ceramic coating to the battery’s separator

layer, thereby enhancing robustness and safety by reducing the potential for short circuits.

       27.     In addition, LGES’s patented cathode active material powder with size dependent

composition offers superior performance and safety by combining high energy density with high

cycling stability and safety at a low cost.

       28.     As a result of LGES’s SRS, cathode materials, and other innovations, LGES’s

lithium-ion batteries have enjoyed industry-leading success in the marketplace.

                                                 8
       29.     LGES has extensive involvement in the U.S. market with its innovative battery

technology. In fact, LGES and its subsidiary LG Energy Solution Michigan Inc. (“LGESMI”)

supply, through plants in Michigan millions of battery cells to U.S. companies like General

Motors and Chrysler. For example, LGESMI has invested hundreds of millions of dollars in a

facility in Holland, Michigan, which employs hundreds of workers making lithium ion batteries

for electric vehicles (EVs).

       30.     Defendants1 design, develop, market, manufacture, use, sell, offer to sell, and/or

import into the United States infringing lithium-ion battery cells, battery modules, battery packs,

components thereof, and products containing such products, and battery components in the

United States, and Defendants are unfairly competing with LGES by misappropriating and

taking advantage of LGES’s intellectual property and research and development. For example,

on information and belief, SKI and SKBA have begun the construction of a manufacturing plant

in Georgia to build batteries that incorporate LGES’s proprietary technology. Moreover, SKI

has and continues to supply customers with its infringing batteries from abroad to meet U.S.

demand in an effort to increase its market share in the U.S. while infringing the Asserted Patents.

       31.     Defendants have infringed, literally or under the doctrine of equivalents, one or

more claims of the Asserted Patents by making, having made, using, offering to sell, selling,

and/or importing into the United States, Defendants’ lithium ion battery cells, battery modules,

battery packs, and components thereof. For example, Defendants’ infringing battery products

can be found within the 2019 Kia Niro EV, a crossover utility electric vehicle made in Korea and

imported into the United States.



1
  Throughout this Complaint, unless otherwise indicated, “Defendants” refers to one or both of
SKI and SKBA. Discovery is expected to reveal the precise roles of the parties with respect to
the supply chain of the Accused Products.
                                                 9
       32.     On information and belief, Defendants have had actual knowledge and notice of

Plaintiffs’ Asserted Patents and their infringement since at least as of the filing of this complaint,

Including the claim charts attached hereto.

       33.     Defendants’ acts of infringement have caused injury and damage to the Plaintiffs

and will cause additional severe and irreparable injury and damages in the future.

                    COUNT 1: INFRINGEMENT OF THE ʼ517 PATENT

       34.     Plaintiffs hereby incorporate by reference and reallege their allegations contained

in all of the preceding paragraphs of this Complaint as though fully set forth herein.

       35.     Upon information and belief, Defendants have infringed and continue to infringe,

either literally or under the doctrine of equivalents, at least claim 1 of the ’517 patent pursuant to

35 U.S.C. §§ 271(a), (b), and (c) by making, using, offering to sell, and/or selling in the United

States, and/or importing into the United States, the Accused Products.

       36.     Claim 1 of the ’517 patent is directed to an organic/inorganic composite porous

separator comprising: (1) a polyolefin-based separator substrate; and (2) an active layer formed

by coating at least one region selected from the group consisting of a surface of the substrate and

a part of pores present in the substrate with a mixture of inorganic particles and a binder

polymer. Moreover, (i) the inorganic particles in the active layer are interconnected among

themselves and are fixed by the binder polymer, and interstitial volumes among the inorganic

particles form a pore structure, (ii) the inorganic particles have a size between 0.001 μm and 10

μm and are present in the mixture of inorganic particles with the binder polymer in an amount of

50-99 wt % based on 100 wt % of the mixture, and (iii) the separator has uniform pore structures

both in the active layer and the polyolefin-based separator substrate.

       37.     Defendants’ Accused Products infringe at least claim 1 of the ’517 patent, as

illustrated in an exemplary claim chart attached hereto as Exhibit F.
                                                  10
       38.     In addition to their direct infringement, Defendants have been and are now

indirectly infringing by way of inducing infringement and/or contributing to the infringement of

one or more claims of the ʼ517 patent.

       39.     On information and belief, Defendants induce, and continue to induce,

infringement of the ’517 patent. On information and belief, Defendants actively induce others to

infringe the ’517 patent by selling infringing products in the United States and by providing

materials and instructions for operation of ’517 patent, with the specific intent and knowledge

that the materials and instructions direct, teach, or assist others to infringe the ’517 patent.

       40.     For example, Defendants have induced infringement of the ’517 patent by selling

and providing lithium-ion cells to various customers who use and/or sell infringing products in

the United States, without license or authority, for the manufacture of and for the purpose of

incorporation into products containing lithium-ion cells for importation and sale in the United

States. Defendants induced such infringing acts and knew or should have known that their

actions would induce actual infringement of the ’517 patent. Upon information and belief, SKI

and SKBA have had actual notice of the ’517 patent as set forth above in paragraph 30.

       41.     On information and belief, Defendants also contributorily infringe the ’517 patent

through their sale and offers to sell within the United States and/or importation into the United

States of components of infringing products, which constitute a material part of the ’517 patent

claims, knowing the same to be especially made or especially adapted for use in an infringement

of the ’517 patent, and which are not a staple article or commodity of commerce suitable for

substantial noninfringing use, including but not limited to separators for lithium ion batteries.

For example, on information and belief, Defendants’ infringing products and/or components

thereof are specifically designed for use in infringement of the ’517 patent. Due to their specific



                                                  11
designs, Defendants’ infringing products and/or components thereof do not have any substantial

noninfringing uses.

       42.     Despite having knowledge of their infringement, Defendants continue to

intentionally and willfully infringe at least claim 1 of the ’517 patent, or at the very least act with

willful blindness and/or a reckless disregard of Plaintiffs’ patent rights. As a result of

Defendants’ willful infringement, Plaintiffs are entitled to treble damages and attorneys’ fees and

costs incurred in this action, along with prejudgment interest under 35 U.S.C. §§ 284, 285. As a

result of Defendants’ unlawful infringement of the ’517 patent, Plaintiffs have suffered and will

continue to suffer damage. Plaintiffs are entitled to recover from Defendants the damages

adequate to compensate for such infringement, which have yet to be determined.

       43.     Defendants will continue to infringe the ’517 patent unless and until they are

enjoined by this Court.

       44.     Defendants’ acts of infringement have caused and will continue to cause

irreparable harm to Plaintiffs unless and until enjoined by this Court.

                      COUNT 2: INFRINGEMENT OF THE ʼ241 PATENT

       45.     Plaintiffs hereby incorporate by reference and reallege their allegations contained

in all of the preceding paragraphs of this Complaint as though fully set forth herein.

       46.     Upon information and belief, Defendants have infringed and continue to infringe,

either literally or under the doctrine of equivalents, at least claim 1 of the ’241 patent pursuant to

35 U.S.C. § 271(a), (b), and (c) by making, using, offering to sell, and/or selling in the United

States, and/or importing into the United States, the Accused Products.

       47.     Claim 1 of the ’241 patent is directed to an organic/inorganic composite separator

comprising: (1) a porous substrate having pores; and (2) a porous active layer containing a

mixture of inorganic particles and a binder polymer with which at least one surface of the porous
                                                  12
substrate is coated. Moreover, the porous active layer shows heterogeneity of composition

morphology toward a thickness direction in which a content ratio of the binder

polymer/inorganic particles present in a surface region of the porous active layer is higher than

that of the binder polymer/inorganic particles present inside the porous active layer.

       48.     Defendants’ products infringe at least claim 1 of the ’241 patent, as illustrated in

an exemplary claim chart attached hereto as Exhibit G.

       49.     In addition to their direct infringement, Defendants have been and are now

indirectly infringing by way of inducing infringement and/or contributing to the infringement of

one or more claims of the ’241 patent.

       50.     On information and belief, Defendants induce, and continue to induce,

infringement of the ’241 patent. On information and belief, Defendants actively induce others to

infringe the ’241 patent by selling infringing products in the United States and by providing

materials and instructions for operation of ’241 patent, with the specific intent and knowledge

that the materials and instructions direct, teach, or assist others to infringe the ’241 patent.

       51.     For example, Defendants have induced infringement of the ’241 patent by selling

and providing lithium-ion cells to various customers who use and/or sell infringing products in

the United States, without license or authority, for the manufacture of and for the purpose of

incorporation into products containing lithium-ion cells for importation and sale in the United

States. Defendants induced such infringing acts and knew or should have known that their

actions would induce actual infringement of the ’241 patent. Upon information and belief,

Defendants have had actual notice of the ’241 patent as set forth above in paragraph 30.

       52.     On information and belief, Defendants also contributorily infringe the ’241 patent

through their sale and offers to sell within the United States and/or importation into the United



                                                  13
States of components of infringing products which constitute a material part of the ’241 patent

claims, knowing the same to be especially made or especially adapted for use in an infringement

of the ’241 patent, and which are not a staple article or commodity of commerce suitable for

substantial noninfringing use, including but not limited to separators for lithium ion batteries.

For example, on information and belief, Defendants’ infringing products and/or components

thereof are specifically designed for use in infringement of the ’241 patent. Due to their specific

designs, Defendants’ infringing products and/or components thereof do not have any substantial

noninfringing uses.

       53.     Despite having knowledge of their infringement, Defendants continue to

intentionally and willfully infringe at least claim 1 of the ’241 patent, or at the very least act with

willful blindness and/or a reckless disregard of Plaintiffs’ patent rights. As a result of

Defendants’ willful infringement, Plaintiffs are entitled to treble damages and attorneys’ fees and

costs incurred in this action, along with prejudgment interest under 35 U.S.C. §§ 284, 285. As a

result of Defendants’ unlawful infringement of the ’241 patent, Plaintiffs have suffered and will

continue to suffer damage. Plaintiffs are entitled to recover from Defendants the damages

adequate to compensate for such infringement, which have yet to be determined.

       54.     Defendants will continue to infringe the ’241 patent unless and until they are

enjoined by this Court.

       55.     Defendants’ acts of infringement have caused and will continue to cause

irreparable harm to Plaintiffs unless and until enjoined by this Court.

                      COUNT 3: INFRINGEMENT OF THE ʼ152 PATENT

       56.     Plaintiffs hereby incorporate by reference and reallege their allegations contained

in all of the preceding paragraphs of this Complaint as though fully set forth herein.



                                                  14
       57.     Upon information and belief, Defendants have infringed and continue to infringe,

either literally or under the doctrine of equivalents, at least claim 1 of the ’152 patent pursuant to

35 U.S.C. § 271(a), (b), and (c) by making, using, offering to sell, and/or selling in the United

States, and/or importing into the United States, the Accused Products.

       58.     Claim 1 of the ’152 patent is directed to an organic/inorganic composite separator,

comprising: (1) a polyolefin porous substrate having pores; and (2) a porous active layer

containing a mixture of inorganic particles and a binder polymer, with which at least one surface

of the polyolefin porous substrate is coated. Moreover, (i) the porous active layer has a peeling

force of 5 gf/cm or above, and a thermal shrinkage of the separator after being left alone at 150°

C for 1 hour is 50% or below in a machine direction (MD) or in a transverse direction (TD), and

(ii) the inorganic particles and the binder polymer are mixed in a weight ratio of 50:50 to 99:1.

       59.     Defendants’ products infringe at least claim 1 of the ’152 patent, as illustrated in

an exemplary claim chart attached hereto as Exhibit H.

       60.     In addition to their direct infringement, Defendants have been and are now

indirectly infringing by way of inducing infringement and/or contributing to the infringement of

one or more claims of the ’152 patent.

       61.     On information and belief, Defendants induce, and continue to induce,

infringement of the ’152 patent. On information and belief, Defendants actively induce others to

infringe the ’152 patent by selling infringing products in the United States and by providing

materials and instructions for operation of ’152 patent, with the specific intent and knowledge

that the materials and instructions direct, teach, or assist others to infringe the ’152 patent.

       62.     For example, Defendants have induced infringement of the ’152 patent by selling

and providing lithium-ion cells to various customers who use and/or sell infringing products in



                                                  15
the United States, without license or authority, for the manufacture of and for the purpose of

incorporation into products containing lithium-ion cells for importation and sale in the United

States. Defendants induced such infringing acts and knew or should have known that their

actions would induce actual infringement of the ’152 patent. Upon information and belief,

Defendants have had actual notice of the ’152 patent as set forth above in paragraph 30.

       63.     On information and belief, Defendants also contributorily infringe the ’152 patent

through their sale and offers to sell within the United States and/or importation into the United

States of components of infringing products which constitute a material part of the ’152 patent

claims, knowing the same to be especially made or especially adapted for use in an infringement

of the ’152 patent, and which are not a staple article or commodity of commerce suitable for

substantial noninfringing use, including but not limited to separators for lithium ion batteries.

For example, on information and belief, Defendants’ infringing products and/or components

thereof are specifically designed for use in infringement of the ’152 patent. Due to their specific

designs, Defendants’ infringing products and/or components thereof do not have any substantial

noninfringing uses.

       64.     Despite having knowledge of their infringement, Defendants continue to

intentionally and willfully infringe at least claim 1 of the ’152 patent, or at the very least act with

willful blindness and/or a reckless disregard of Plaintiffs’ patent rights. As a result of

Defendants’ willful infringement, Plaintiffs are entitled to treble damages and attorneys’ fees and

costs incurred in this action, along with prejudgment interest under 35 U.S.C. §§ 284, 285. As a

result of Defendants’ unlawful infringement of the ’152 patent, Plaintiffs have suffered and will

continue to suffer damage. Plaintiffs are entitled to recover from Defendants the damages

adequate to compensate for such infringement, which have yet to be determined.



                                                  16
       65.     Defendants will continue to infringe the ’152 patent unless and until they are

enjoined by this Court.

       66.     Defendants’ acts of infringement have caused and will continue to cause

irreparable harm to Plaintiffs unless and until enjoined by this Court.

                    COUNT 4: INFRINGEMENT OF THE ʼ877 PATENT

       67.     LGES hereby incorporates by reference and realleges all of the preceding

paragraphs of this Complaint as if fully set forth herein.

       68.     Upon information and belief, Defendants have infringed and continue to infringe,

either literally or under the doctrine of equivalents, at least claim 1 of the ’877 patent pursuant to

35 U.S.C. § 271(a), (b), and (c) by making, using, offering to sell, and/or selling in the United

States, and/or importing into the United States, the Accused Products.

       69.     Claim 1 of the ’877 patent is directed to a powderous electrode active material

comprising a lithium transition metal oxide LiaMbO2 where 0.9<a<1.1.0.9<b<1.1 and M is a

mixture of at least two transition metals selected from the group consisting of Mn, Co and Ni.

The material contains particles with a distribution of sizes where the content of Mn, Co and Ni in

M varies with the size of the particles.

       70.     Defendants’ products infringe at least claim 1 of the ’877 patent, as illustrated in

an exemplary claim chart attached hereto as Exhibit I.

       71.     In addition to their direct infringement, Defendants have been and are now

indirectly infringing by way of inducing infringement and/or contributing to the infringement of

one or more claims of the ’877 patent.

       72.     On information and belief, Defendants induce, and continue to induce,

infringement of the ’877 patent. On information and belief, Defendants actively induce others to

infringe the ’877 patent by selling infringing products in the United States and by providing
                                                  17
materials and instructions for operation of the ’877 patent, with the specific intent and

knowledge that the materials and instructions direct, teach, or assist others to infringe the ’877

patent.

          73.   For example, Defendants have induced infringement of the ’877 patent by selling

and providing lithium-ion cells to various customers who use and/or sell infringing products in

the United States, without license or authority, for the manufacture of and for the purpose of

incorporation into products containing lithium-ion cells for importation and sale in the United

States. Defendants induced such infringing acts and knew or should have known that their

actions would induce actual infringement of the ’877 patent. Upon information and belief,

Defendants have had actual notice of the ’877 patent as set forth above in paragraph 30.

          74.   On information and belief, Defendants also contributorily infringe the ’877 patent

through their sale and offers to sell within the United States and/or importation into the United

States of components of infringing products, which constitute a material part of the ’877 patent

claims, knowing the same to be especially made or especially adapted for use in an infringement

of the ’877 patent, and which are not a staple article or commodity of commerce suitable for

substantial noninfringing use, including but not limited to powderous electrode active material

for lithium ion batteries. For example, on information and belief, Defendants’ infringing

products and/or components thereof are specifically designed for use in infringement of the ’877

patent. Due to their specific designs, Defendants’ infringing products and/or components thereof

do not have any substantial noninfringing uses.

          75.   Despite having knowledge of their infringement, Defendants continue to

intentionally and willfully infringe at least claim 1 of the ’877 patent, or at the very least act with

willful blindness and/or a reckless disregard of LGES’s patent rights. As a result of Defendants’



                                                  18
willful infringement, LGES is entitled to treble damages and attorneys’ fees and costs incurred in

this action, along with prejudgment interest under 35 U.S.C. §§ 284, 285. As a result of

Defendants’ unlawful infringement of the ’877 patent, LGES has suffered and will continue to

suffer damage. LGES is entitled to recover from Defendants the damages adequate to

compensate for such infringement, which have yet to be determined.

       76.     Defendants will continue to infringe the ’877 patent unless and until they are

enjoined by this Court.

       77.     Defendants’ acts of infringement have caused and will continue to cause

irreparable harm to LGES unless and until enjoined by this Court.

                    COUNT 5: INFRINGEMENT OF THE ’626 PATENT

       78.     LGES hereby incorporates by reference and realleges all of the preceding

paragraphs of this Complaint as if fully set forth herein.

       79.     Upon information and belief, Defendants have infringed and continue to infringe,

either literally or under the doctrine of equivalents, at least claim 1 of the ’626 patent pursuant to

35 U.S.C. § 271(a), (b), and (c) by making, using, offering to sell, and/or selling in the United

States, and/or importing into the United States, the Accused Products.

       80.     Claim 1 of the ’626 patent is directed to a powderous electrode active material

comprising a lithium transition metal oxide LiaMbO2, where 0.9<a<1.1, 0.9<b<1.1 and Mnx-

NiyCo1−x−y, 0≦y≦1, 0≦x≦1. The material contains particles with a distribution of sizes where

the content of Mn, Co and Ni in M varies with the size of the particles.

       81.     Defendants’ products infringe at least claim 1 of the ’626 patent, as illustrated in

an exemplary claim chart attached hereto as Exhibit J.




                                                  19
          82.   In addition to their direct infringement, Defendants have been and are now

indirectly infringing by way of inducing infringement and/or contributing to the infringement of

one or more claims of the ’626 patent.

          83.   On information and belief, Defendants induce, and continue to induce,

infringement of the ’626 patent. On information and belief, Defendants actively induce others to

infringe the ’626 patent by selling infringing products in the United States and by providing

materials and instructions for operation of the ’626 patent, with the specific intent and

knowledge that the materials and instructions direct, teach, or assist others to infringe the ’626

patent.

          84.   For example, Defendants have induced infringement of the ’626 patent by selling

and providing lithium-ion cells to various customers who use and/or sell infringing products in

the United States, without license or authority, for the manufacture of and for the purpose of

incorporation into products containing lithium-ion cells for importation and sale in the United

States. Defendants induced such infringing acts and knew or should have known that their

actions would induce actual infringement of the ’626 patent. Upon information and belief,

Defendants have had actual notice of the ’626 patent as set forth above in paragraph 30.

          85.   On information and belief, Defendants also contributorily infringe the ’626 patent

through their sale and offers to sell within the United States and/or importation into the United

States of components of infringing products, which constitute a material part of the ’626 patent

claims, knowing the same to be especially made or especially adapted for use in an infringement

of the ’626 patent, and which are not a staple article or commodity of commerce suitable for

substantial noninfringing use, including but not limited to powderous electrode active material

for lithium ion batteries. For example, on information and belief, Defendants’ infringing



                                                 20
products and/or components thereof are specifically designed for use in infringement of the ’626

patent. Due to their specific designs, Defendants’ infringing products and/or components thereof

do not have any substantial noninfringing uses.

       86.       Despite having knowledge of their infringement, Defendants continue to

intentionally and willfully infringe at least claim 1 of the ’626 patent, or at the very least act with

willful blindness and/or a reckless disregard of LGES’s patent rights. As a result of Defendants’

willful infringement, LGES is entitled to treble damages and attorneys’ fees and costs incurred in

this action, along with prejudgment interest under 35 U.S.C. §§ 284, 285. As a result of

Defendants’ unlawful infringement of the ’626 patent, LGES has suffered and will continue to

suffer damage. LGES is entitled to recover from Defendants the damages adequate to

compensate for such infringement, which have yet to be determined.

       87.       Defendants will continue to infringe the ’626 patent unless and until it is enjoined

by this Court.

       88.       Defendants’ acts of infringement have caused and will continue to cause

irreparable harm to LGES unless and until enjoined by this Court.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment in their favor against SKI and SKBA and

granting relief as follows:

       A.        For a judgment declaring that SKI and SKBA have infringed each of the Asserted

Patents directly, contributorily, and by inducement;

       B.        For a judgment declaring that SKI and SKBA’s infringement of each of the

Asserted Patents is willful pursuant to 35 U.S.C. § 284;

       C.        For a grant of an injunction pursuant to 35 U.S.C. § 283, enjoining SKI and

SKBA together with their respective officers, directors, agents, servants, employees, and
                                                  21
attorneys, and upon those persons in active concert or participation with them from infringing

each of the Asserted Patents by engaging in any commercial manufacture, use, offer to sell, or

sale within the United States, or importation into the United States, of any product covered by

each of the Asserted Patents for the full terms thereof or any additional period of exclusivity to

which Plaintiffs and/or such Patents are, or become, entitled, and from inducing or contributing

to such activities;

        D.       The entry of an order declaring that Plaintiffs be awarded damages in an amount

sufficient to compensate them for SKI and SKBA’s infringement of each of the Asserted Patents,

together with prejudgment and post-judgment interest and costs;

        E.       That SKI and SKBA be ordered to provide an accounting for the damages

resulting from infringement of each of the Asserted Patents, together with interests and costs, and

all other damages permitted by 35 U.S.C. § 284, including an accounting for infringing acts not

presented at trial and an award by the court of additional damages for any such infringing acts.

        F.       For a judgment declaring that this case is exceptional and awarding Plaintiffs their

expenses, costs, and attorneys’ fees in accordance with 35 U.S.C. § 285, Rule 54(d) of the

Federal Rules of Civil Procedure, and all other applicable statutes, rules, and common law;

        G.       The taxation of all allowable costs against SKI and SKBA; and

        H.       For such other and further relief as the Court deems just and proper under the

circumstances.

                                  DEMAND FOR JURY TRIAL

        Plaintiffs hereby demands a trial by jury in this action.




                                                  22
                                Respectfully submitted,


                         By:    /s/ Robert M. Oakes
                                Robert M. Oakes (#5217)
                                FISH & RICHARDSON P.C.
                                222 Delaware Avenue
                                P.O. Box 1114
                                Wilmington, DE 19899
                                Telephone: (302) 652-5070
                                Facsimile: (302) 652-0607
                                oakes@fr.com

                                Michael J. McKeon (pro hac vice to be filed)
                                Lauren A. Degnan (pro hac vice to be filed)
                                Timothy W. Riffe (pro hac vice to be filed)
                                Ralph A. Phillips (pro hac vice to be filed)
                                Thomas L. Halkowski (#4099)
                                Daniel A. Tishman (pro hac vice to be filed)
                                FISH & RICHARDSON P.C.
                                1000 Maine Ave., SW
                                Suite 1000
                                Washington, DC 20024
                                Telephone: (202) 783-5070
                                Facsimile: (202) 783-2331
                                mckeon@fr.com
                                degnan@fr.com
                                rphillips@fr.com
                                halkowski@fr.com
                                tishman@fr.com

                                Leeron G. Kalay (pro hac vice to be filed)
                                FISH & RICHARDSON P.C.
                                500 Arguello St., Suite 500
                                Redwood City, CA 94063
                                Telephone: (650) 839-5070
                                kalay@fr.com

                         Counsel for Plaintiffs
                         LG Energy Solution, Ltd. and Toray Industries, Inc.


Dated: January 5, 2021




                                  23
